Case 2:21-cv-02427-TLP-cgc Document 16-4 Filed 08/17/21 Page 1 of 12                     PageID 57
         1935
            Year




                          rrhe Ne-w York State I ..ibrarv




                                   I~ill Jacket Collection




          NEWYORKSTATELIBRARY

        llICMFILIED
                                               L·.--::
               ,-----;J   ,   ,/    (), /

         DatJ/4q              It
                     c: 1 · r<.,) •
         Mo. o0rint&d       bills              .
         NO,  or  exposures                 / I}
         excluai •• or bil~lalS---'-i.-'--"--
               Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-4 Filed 08/17/21 Page 2 of 12                                                                                                                                                                                                     PageID 58
                                                               HAPTER ..... ..                                                                                                                                  ·- ··-·-··-·-
                                                                                                                                                   -•--·
                                                                                                                                        .. ............
                                                                                                                ...._ ....-...- ........._
             .-~------.---•------.----·---.!Ji_                                      ..__---·-·-····-··----··· ___


                                                                                                                                                                                        Int. 854
                                                                                              No. 927




                                                                                                                                                  February 7, 1935


                                                                 twice and ordered
                  Introdneed   hY Mr. 11. L. O'Trn.TE;(--rrad
                                                        committed to the Committee
                     printed, an~l \\·hen printed to be
                     on Labor and Industry


                                                                                  A                           AC
                                                            the weekly payment of
                     To amend the labor law, in relation to
                                                wages


                                                                                                                                                                   ·······
                                                                                                                                                             ..·······     ·······················
                                                                                                                                                                       ·······
                                                                                                          ························································
    l .•                   ... ··························--··························
                                                                                                                                                                                                                                                                                               ·················
         -
   :'::,;<
                                                                           , .....··················
                                                                      , ....
                                                                                                     ············                                       ····························································
   ;;:·.                                     ............................




                                                                                                                                                                                        ..........................                                                                  *
                                                                                      • •. , ........................   , •. ' •.•.•.•.•.•...••.. -............... ' ..................
                  "''",.                 ~                     . . -.




                                     use ...... ......    ~
                                                       ...... ...    ~~
                                                                ......                               ....................................
                                                                       . .................................
           ··.ats and Ena ctin g Cla
                                                                                                                                               ·· ..................
                                                                                                                                            ......
                                                                                                                                        •·····
                                                                                                                                     ......                                                                                                                    " ......
                                                                                                                                                                                                                                            ........................
             .•;ii:••-··· .. ••••••••••••••••••••••••••••••••••·••·•·•
                                                                       •••••••••••       ..   ····································•·.o•




                                                                                                                    APPROVED
                                                                                              o♦
                                                                                                                                     i o l.(~
                                                                                                                                  .APR                                                                                           ~
                                     Digitized by the New York State Library from
                                                                                ~ the  Library's collections.
                                                                                                                                                                                                                                                                       oOt10 ~-,!,II, .. ~';
                                                                                   ♦••                                                                                                                                          O o O o • 0 • o o •••   •• o e<>•~""
                                                                                                                                                                                     • •• ,e •   o o o ,,,lit   O<I~ 0 0 & oO
                                                                                                                                             ••   :,,. ••   ,.   •   o '"'"•   •••
                                                                                                                            - -   - • • ••
                                 State of 1Rew )t)ork
Case 2:21-cv-02427-TLP-cgc Document 16-4 Filed 08/17/21 Page 3 of 12                                        PageID 59

                                      1,n Senate


                                         ·_____                                                         193 5
                                             , ;_<__, ·---·-··-··----------------------------------------




      Ordered, That the Clerk deliver the bill entitled:


                                                                                                            I,




                                          IN- SENATE

                                             No. 92"7                                      Int.     854

   An. act to amend the labor law, in relation                      to the weekly payment                    o{:

   wages




     lo the Assembly and requestits concurrencein the.


                                                   By order
                                                         James]. Reilly,
                                                     1.
                                                                       Clerk.
     Form No. 59
                   Digitized by the New York State Library from the Library's collections.
 ,,:Jtiiilffl''A<~Ap}~p~rnL
                v
       Case 2:21-cv-02427-TLP-cgc Document 16-4 Filed 08/17/21 Page 4 of 12                                      PageID 60


-----------------------··                            193 ::.:)
         Passed
              withoutamendmen i;                1

            ByOidercf Ass2mblv

        .___
         ~,11 ....
               -..UJ
                  L_~      7f~_-_~_
                   _-.J../..,_,,W --;;;                                ..-· --
                                              7 -~···_···••·---_"•·••·:··--···   -----•--   -- _, • ..........


                                     C,LERK




                            Digitized by the New York State Library from the Library's collections.
                                                                                                                                                             '
                 ALBA.NY,
              Case        ~r. Y. , i 6--Payment
                   2:21-cv-02427-TLP-cgc        of v"a~_;es
                                            Document 16-4 inFiled
                                                              full 08/17/21
                                                                     every two ,:,ee:5:S ofis12:JCrmissible,
                                                                             Page                  PageID 61
                                                                                                                                         0




         u.nde:r the         recent           ar1end,1e-:1t to the Labor                  Law providing          for      wee~{ly ~ay~rnnts                of ,'!ages

         to employees,                   Industrial         Comnissioner            Elmer          F. Arirlrews nointed             out      today       in n:suonse

         to numerous               inquiries           regarding          the    amendment,           which     was signed            "by    Governor            Herbert



                    "The runer.dment to                   Subdivision           2 of Section            196    of the Labor              Law does          not     change

          the    classification                  of nage        enrners         who must· be paid              under      its      provisions,             nor does

         it     change           the     admL1istrative             regulation             that     ,;,age paynents         r.1Ust be made either                    weekly

         or in full               every       two vreeks to          I   emoloynes;         1     who are     defined          in the Labor             Law as

         1 working          men,         laborers         or rnecbanics,          111    said      Commissioner         Andrews.             The regulation

         that      fortnightly                payments         in full      are         legal      is based     on an Attorney                General's

         o-pinion.

                    11The    0ne practical                 change        made by the              ame:ildment is        to bring         under       the    law un-

         incorporated                  co11cern15, nartnershins                  and individuals               who \7ere not             covered         under       the

         terms       of the            old    law.
                    11This        arnendr,1ent i'1as .designed                  to protect           the    employees           of so-called             gyp unin-

         corpor0ted               firms,       partnershins              and individuals              '\':ho would       set     up business             to perform

,.....   one or two contracts,                         defer     the payments               of vrac;es to their                elTil'.)loyees for        prolonged

         periods         and then             shut     up shop and disappear.                        They will         bow have          to pa,y wages within

                                        tYm-wee::: intervals.                   The iaw previously                compelled           only       corporations

         and joint-stock                     associations          to do this.

                   "Subdivision                 2 of Section             196 of the             Labor 'Law formerly              read:

                     'Every other cornoration    or joint-stock   association,    or ~erson carrying on
                       the business  thereof  by lease or otherwise,     shall pey weekly to each em-
                      ployee   the wages earned to a day not    more than six days pd.or     to the date
                      of such payment.I

                   "As                 amended        by Chapter          619 of the Laws of 1935,                       this      section          now reads:

                      1 Every   12,ers<212carrying on a business by lease or otherwise                                                     shall pay weekly
                         to each em~loyee the wnges earned to a day not more than                                                        six days prior   tc
                         the date of such payr.1ent.t
                   11Subdivision               8 of Section              2 of the         Labor      Law says      I    personf          · 1 includes       a

         "corporation              or a joint-stock                associat::!.on.
                   11The     Bureau           of Labor         Welfare      of the          State     Depart~ent          of Labor           will       be materially

         assisted           in     the       collection         of wages by this                   amendment.     11




                                              Digitized by the New York State Library from the Library's collections.
       Case 2:21-cv-02427-TLP-cgc Document 16-4 Filed 08/17/21 Page 6 of 12 PageID 62
      THE    NEW YORK STATE FEDERATION OF LABOR
     AFFILIATED    WITH                                                                                                   J. M. O'HANLON
THE AMERICAN .FEDERATION
        OF LABOR                                                                                                        9 SOUTH   HA WK     STP.Ellf
                                                                                                                          Tl!LEPHONI!     4•6!!31
     ORGANIZED       1864
          ~13




                                                                                ALBANY, N. Y.,




                   ~on.    Herbert       H. Lehman,
                   Governor.       State    of New York,
                   Executive       Chamber,     Capitol,
                   Albany,     N. Y.
                   Honored         Sir:

                                The New York State         Federation      of Labor       respect-
                   fully   requests      that  yo~ will        approve   and sign       Senate
                   bill,   Int.     No. 854,   Printed       No. 927,    intr~duced         by Sena-
                   tor   H. L. 0 1 Brien,     which     has passed     the    Legislature          and
                   is now before       you for     consideration.

                                This    bill      amends   the   Labor    Law in relation             to
                    weekly    payment        of wages    by making      the    section       read     that
                    weekly    payment        of wages    of employee        shall     be required          of
                  .ev~ryper_soncarrying                on a 'business       by lease        or otherwise.
                    This   amendment         was drafted       by the  State      Department          of
                    Labor    and is for         the purpose      of clarifying          this    slction
                    of the Labor        Law.

                                   Hoping       this     bill      will receive                 your      favorable      con-
                   sideration          and      be       ded     to the   statutes                 of     t~e   state    for
                   1935,      I    am

                                                 --                t -r--B--S p--e--e--t-f-U
                                                        -----M'e---S                     11 y    y   O ,l TB ,




                   BS&J.U
                   12646




                                  Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-4 Filed 08/17/21 Page 7 of 12                            PageID 63




                                                      April lOth,1935®
                                                      565 Westchester    St®,
                                                      ~ong Beach,  L@I @,N ®Y ■


                                    /

    Hon® He                   ·e   f.ehm.an,
    State   Capitol,
    New   Yor k
    Dear    Sir:-
                             that       there   has     been   presented        for     your
    I understand
                             The H®L®O'Brien             B111 which          provides     for
    rat,if1cat1on
                           payment        of salaries      of people          employed
    the    weekly
  ___in the    State         of New York®
                           with     the    undersigned         hope   that     you will
    I together
    approve         this     measure®




                Digitized by the New York State Library from the Library's collections.
                    Case 2:21-cv-02427-TLP-cgc Document 16-4 Filed 08/17/21 Page 8 of 12                    PageID 64




                                                                                                                        V




 FACTORY       AT
EL.VAIA,OHIO




                                                                    6




                                  Digitized by the New York State Library from the Library's collections.
CIEOUIII:
                 Case 2:21-cv-02427-TLP-cgc Document 16-4 Filed 08/17/21 Page 9 of 12
              C. FllAIIIIIUl
                                                                                                                                       PageID 65
LOUIIII DEAN        IIPEIR
                                                               FRASHR,         SPJUR,         MEYER           &   Kl:OD.BJ":R
IICHUYLER         M. Mlli'.T111:R                                                                                                                         ..1l,"_as:Ns-7100
                                                                                                                                 ··~-,-~1rL~~HoN·i·1 eoWUNt1..,
                                                                            COUNSELORS               AT   LAv.·
1'1. MAYNARD    KID~
                                                                                                                                               ADDRi!Sl!I,         '"a11ocoFRAIII   ..
JEROME    L. Klli'.Rllllll:CK ',\                                         49        WALL            STREET                             CABLE

JOHN     L.   DUNN                  ',,
                                                                                    NEv.·    YORK     CITY




                                    Hon .. Herbert      Le-hman,
                                         'The  Stat e    capit~l,
                                                Alb   any,   New York.,
                                                                                                                                                              J/
                                                                                                                                                        ,,/
                                                                                                                                 _                  /
                                     Dear           Sir:--
                                                           We are the attorneys\"~~awn
                                                                        in their   behalf    against    ap-
                                     Gemetery and write    to prote.!it                           g  the
                                                                        Int. No. 854     ame ndin
                                     proval of Senate bill No.g!?,
                                     Labor Law in relation    to the weekly payment of wages.

                                                                   The Cemetery is a membership corp                  oration
                                                                          for profit.           It has      abo   ut   400
                                    ·not engaged in business                         by the bill,         and     who    are now
                                     employees        who would be affected                                             frqm      bi- ·
                                     p~id. on a bi-monthly            basiai..     To change the pay-roll
                                                                                                     ~ubstantial           adde d
                                     monthly       to a weekly ba&ia would involve_~ n.                       The   - extr a--     --
                                      expense to the Cemetery's                oost ot operatio
                                                                                        a~rvice which            deli v~r1      the
                                      expense would include the armored                   accounting        nece-11~ary in
                                     pay-roll        from the bank, additional                       labor each week to
                                      preparing        the weekly pay-roll,         additional
                                                                                              al       time cards,           pay-
                                      pay the money, added expense on addition                                 '
                                      roll   sheets,       etc.
                                                                    rhe pre1ent 1   1teadily      increasing          coat o:r op-
                                                     partidiularly      for a .non-profit       making organizatioa,,
                                     .oration,                                                             suoh ,us a veuly
                                       ia a seriou!I problem,           and any added expense,                                 1 t-
                                                                                                       the pay-roll
                                                                                         lmen t of ·-~-·
                                      pay-roJ.l,---m.a-1"--11-e.CjUlsita te_~ ourtai                   ~-.   ..·----. ...                      ~ ~~.
                                          self.,
                                                                                            therefore             respectfully       request             that
                                          you veto           the bill.

                                                                                                Yours.very              truly,




                                                                                                      7


                                                   Digitized by the New York State Library from the Library's collections.
         Case 2:21-cv-02427-TLP-cgc Document 16-4 Filed 08/17/21 / ,//Page 10 of 12                PageID 66
                                                                                /'
                                IIEJIORANOOI(     FOR THE      oovnmg(
                                                                            /
                                                                        /
          Senate Print No. 927                                         I
            ~    Intro® Noe 854
                                                                       \
                     This bill was introduced at the request of the Department
  of Labor ... It amends the Labor Law by requiring that every person employing
  workers within the scope of the LabaP Lawshall pay weekly to each employee
  the wages earned ...

                       This Section of the Lawwas formerly       limited to corporations
  and joint stock-associations...     The _experience  of the  Department    in our wage
  collection    wo~k clearly indicated that it was imperliive        that this same re-
- quirement shouJ.d be extended to individuals       and copa.rtnerships    carrying on
  business ... Many-of our wage collection     complaints involved the individual       or,
  copartnerahip    type of employer.,
                       An amendment of this same kind was sought from the Legislature
   last year but by a strange quirk of legislative     performance, the Assembly
   defeated a similar bill to this at the same time that it passed a companion
   bill amending the Penal Law Seotiooa and making a misdemeanor the failure to
   pey wages wee~    by other than corporations     or joint stock a'ssociationse    ·
_, Consequently, for the past year the Penal Le.whas been more stringent         in its
   requirellent than this Section of the Labor Law.to     which it refere.,   Thia  bill
   will bring the wording of the Labor Lawand Penal Law.into agreement ..

                       I therefore        recommend it to you for approval..



                                                                      ~✓-~
                                                                                 INDUSTRIAL C<JDIISSIONm<:::.




                                                       8
                         Digitized by the New York State Library from the Library's collections.
   Case 2:21-cv-02427-TLP-cgc Document 16-4 Filed 08/17/21 Page 11 of 12                          PageID 67




                              IPfWAFDJJH                     GOVERNOll

                                                in re




          111.is bill amends section 196 of the labor law relative   to the
weekly peyment of wages by makting it applicable     to all employers covered
by the provisions     of the labor law generally rather than, as now limited
to corporations  am joint stock associations@ There never was any funda-
mental reason for the distinction   of the limitation to corporations and
Joint stock associations   in the matter of weekly peyment@

         The experience of our Labor Welfare Division in the collection
of unpaid wages clearly indicates that the lack of the requirement of n
weekly wages by all types of employers has undoubtedly led to the creatio
of the non wage p~ent     evil in the individual or individually operated
business or the co-partnership.,
          A bill similar    to this was presented     by the Department last year
together with a companion bill amending the Penal law in the same respect.,
!ya strange quirk of legislative       procedure, the bill amending the Penal
law was adopted by the Legislature      and signed by your Excellency, whereas
                                                                                       .
the baidc amendment of the labor law wa~ beaten in the A.1:nu:1mbl7.!herefor,
                                                    an offense that  makes  referen ce
for the-past year, the Penal law establishes
to section 196 of the labor law which        does not  correspond in the coverage of
the entities  in business.,    This situ.ation should be remedied and this bill
bring a both the labor law and the penal law into agret111ent                                 ®




          J'or these reasons,           I earneatl.7 ask that you approve this                       bill®




                                                                            -s--   ·-   ---


                                                                                OCIIMISSIODER
                                                                       IRDUSTRI.AL




                                                9
                   Digitized by the New York State Library from the Library's collections.
        Case 2:21-cv-02427-TLP-cgc Document 16-4 Filed 08/17/21 Page 12 of 12                         PageID 68

                                                        TATE Of          N         YO
                                                 DEPARTMEN                    Of      LA    0
                                                                 .ALB.ANY




INDUSTRIAL   COMMISSIONER




                    Ron. Charles Poletti,
                    Counsel to the Governor,
                    Execm.tive Chamber,
                    .ilbany, Bew York ..

                    Dear Charlie:
                                           The best reply that I can        to
                    your letter  of Kv 22nd is to enclose a release covering
                    the amendment to Subdivision 2 of Section 196 of the
                    Labor Law which we are usin& at this office      answer
                    to inquiries  which we receive.
                                                                       Sincerely,




                                                                             :llmer   r.   Andren
                                                                       Indu.strial         Comaiaaioner




                                                         '



                            Digitized by the New York State Library from the Library's collections.
